Citation Nr: 1636138	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for thyroid cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Accredited Agent


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1985.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the claims was subsequently transferred to the RO in Muskogee, Oklahoma.  

When this case was before the Board in September 2014, it was remanded for further development.  The case has since been returned to the Board for further appellate action.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

The Veteran contends that service connection is warranted for thyroid cancer and bladder cancer on the basis of claimed exposure to ionizing radiation.  He asserts that he was exposed to ionizing radiation from nuclear warheads while inspecting and upgrading Nike Hercules missile systems and while stationed at Nike missile base LA-88 in Chatsworth, California.  The Veteran's DD Form 214s indicate his primary specialties included Hercules fire control crewman and air defense artillery short range gunnery crewman.  

The Board notes that the Veteran's thyroid and bladder cancers are listed as radiogenic diseases in 38 U.S.C.A. § 1112(c), 38 C.F.R. § 3.309(d), but his personnel records do not suggest, and the Veteran does not contend, that he participated in a "radiation-risk activity" as defined in 38 C.F.R. § 3.309(d)(3)(ii).  Rather, the Veteran contends that his thyroid and bladder cancers are directly related to exposure to ionizing radiation such that additional development is warranted pursuant to 38 C.F.R. § 3.311.  

A DD Form 1141, record of occupational exposure to ionizing radiation, was requested in January 2008 and again in January 2016, pursuant to the September 2014 remand.  In both cases, the United States Army Dosimetry Center reported no records of occupational exposure history, to include a DD Form 1141, for the Veteran.  However, the records were not forwarded to the Under Secretary for Health to prepare a dose estimate for the Veteran's claimed exposure to ionizing radiation from the Nike Hercules missile systems.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that a dose estimate is necessary prior to the adjudication of claims for radiogenic diseases based on ionizing radiation exposure that first manifest after service and cannot be granted under the presumptive provisions of 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309.  See 38 C.F.R. § 3.311(a).  

After a dose estimate is returned from the Under Secretary for Health, the Board directs the originating agency to refer the claims to the Under Secretary for Benefits for further consideration, if applicable.  38 C.F.R. § 3.311(b)(1)(iii) (explaining that referral to the Under Secretary for Benefits (or designee) is required in all cases where (1) the Veteran was exposed to ionizing radiation as claimed; and (2) the Veteran developed a radiogenic disease; and (3) the radiogenic disease manifested during the specified period.). 

Finally, the Board notes that service connection can also be established by showing that a radiogenic disease was directly incurred during or aggravated by service, to include on a presumptive basis for a chronic disease.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Evidence of record indicates that the Veteran's thyroid cancer may have manifested in service or within one year of separation from service.  The September 2014 remand directed the originating agency to obtain an opinion by an oncologist to determine whether the Veteran's claim of entitlement to service connection for thyroid cancer manifested during active service.  To date, no VA opinion has been obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the claim must also be remanded for another VA opinion.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should request a dose assessment 
from the Under Secretary for Health pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  The originating agency should provide the office with the claims file and a copy of this remand.

2. Then, the RO or the AMC is directed to refer the 
claims of entitlement to service connection for thyroid cancer and bladder cancer to the Under Secretary for Benefits for further consideration if the Under Secretary for Health determines that the Veteran was exposed to ionizing radiation and that thyroid and/or bladder cancer manifested five years or more after exposure.  38 C.F.R. § 3.311(b)(1)(iii). 

3. The RO or the AMC should also obtain a VA opinion 
by an oncologist to determine the etiology of the Veteran's thyroid cancer.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Following a thorough review of the record, the physician is requested to provide a complete medical opinion and detailed rationale regarding whether the Veteran's thyroid cancer manifested within one year of separation from active service.  The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  

The examiner should specifically address the Veteran's service treatment records, a July 1989 tissue examination reflecting the size of the mass, a July 1989 consultation sheet noting a right neck mass occurred one year prior, and lay statements from the Veteran and his wife indicating that the Veteran had a lump in his neck prior to separation from service.

If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4. The RO or the AMC should also undertake any other 
development it determines to be warranted. 
 
5. Then, the RO or the AMC should readjudicate the 
issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




